internal_revenue_service department of the treasury index no washington dc number info release date dear mr person to contact elliot m rogers id no telephone number refer reply to cc tege eoeg et1- cor-120967-01 date date this is in response to your letter dated date in which you requested a technical ruling or opinion concerning the situation of an employee of an insurance agency as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2001_1 2001_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers since you did not request a letter_ruling under the procedure set forth in that revenue_procedure we have reviewed the facts provided to us and are furnishing general information which we hope will be helpful to you this general information_letter is advisory only and has no binding effect on the service generally an individual is an employee for federal employment_tax purposes if he has the status of employee under the usual common_law rules applicable in determining the employer-employee relationship guides for determining that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 additionally there are a few classes of workers who are considered employees by statute under sec_3121 of the internal_revenue_code one class of statutory employees includes full-time life_insurance salesmen whether a worker is an employee or an independent_contractor with respect to services provided is an important factor in determining whether the worker should receive a form_w-2 or form_1099 reporting payments made to the worker for those services a firm or a worker may file a form ss-8 to request a determination of the status of a worker for purposes of federal employment_taxes and income_tax_withholding we have enclosed a form ss-8 in case the firm or the worker would like to file a request for such a determination we cannot provide any additional information concerning how the worker in your situation can contribute to retirement plans without knowing the status of the worker cor-120967-01 i hope this information is helpful please call elliot rogers pincite-6040 not a toll- free number if you have any questions sincerely michael a swim chief employment_tax branch office of the associate chief_counsel tax exempt and government entities enclosure
